PRICE, Judge,
dissenting:
The majority holds that “[a] motorist entering an intersection with a green light in his favor . . . does not have an affirmative duty as a matter of law, to continue looking after entering an intersection.” [247 Pa.Super. at 923, 372 A.2d at 923] I disagree with that statement. More importantly, I believe that a driver entering an intersection has a duty to continue attempting to look until he can see. Appellant’s uncontradicted testimony reveals that he did not discharge his duty in this case. Therefore, I would affirm the lower court’s grant of a compulsory nonsuit.
Buttonwood and Airy Streets are intersecting arteries in Norristown, Pennsylvania. Buttonwood Street can accom*474modate two lanes of traffic, one northbound and one southbound. Airy Street is four lanes wide; however, because the outside lanes are usually occupied by parked automobiles, only two lanes of traffic can travel on it. Airy Street is restricted to westbound traffic.
On the morning of August 1, 1972, appellant Esco Imes was operating his 1966 Chevrolet automobile north on Buttonwood Street. He stopped for the traffic light which controls the intersection of Buttonwood and Airy Streets. While appellant waited for the traffic signal, he looked to his right for traffic approaching on Airy Street from the east. Appellant’s view was obscured by the automobiles parked near to the intersection. When the light changed, appellant again looked to his right. His vision was still obscured by parked automobiles. Appellant proceeded into the intersection, and his automobile was struck by appellee’s truck, which was travelling in the right-hand lane of Airy Street. Thus, the collision occurred in the north-east quadrant of the intersection.
On cross-examination, appellant testified that he did not attempt to look again for traffic on Airy Street because he did not have a chance to do so. Thus, the evidence indisputably reveals that appellant never attempted to look for traffic from a point at which he could see.
It is well settled that the driver of a vehicle approaching an intersection must exercise a high degree of care to ascertain that his projected path is free from peril. The duty is to act as a reasonably prudent man under the circumstances. Martin v. Hoffman, 365 Pa. 364, 75 A.2d 529 (1950). The degree of care expected of a reasonably prudent man at an intersection controlled by a traffic signal is less than that required at an uncontrolled intersection, because a driver has the right to expect other drivers to obey the laws. Koehler v. Schwartz, 382 Pa. 352, 115 A.2d 155 (1955); Jordan v. Kennedy, 180 Pa.Super. 593, 119 A.2d 679 (1956). However, a driver may not proceed in blind reliance on a favorable traffic signal, for his duty of care at a controlled intersection remains high. Lewis v. Quinn, 376 Pa. 109, 101 *475A.2d 382 (1954); Scull v. Epstein, 167 Pa.Super. 575, 76 A.2d 245 (1950).
“[A] motorist who has the green light must observe the condition at the intersection at the time he enters it to be reasonably assured that his journey will be safe. But his duty to observe conditions continues, and the failure to do so is fatal to recovery if . ‘[t]he record is barren of any testimony as to whether he continued to look as he proceeded through the intersection.” Smith v. United News Co., 413 Pa. 243, 247, 196 A.2d 302, 305 (1964) (emphasis in original), quoting, Perpetua v. Philadelphia Transp. Co., 380 Pa. 561, 563, 112 A.2d 337, 338 (1955).
The operator of an automobile is required to continue looking as he crosses an intersecting street, and he is contributorily negligent as a matter of law if he fails to continue looking. Jaski v. West Park Daily Cleaners and Dryers, Inc., 334 Pa. 12, 5 A.2d 105 (1939); Shapiro v. Grabosky, 320 Pa. 556, 184 A. 83 (1936); Byrne v. Schultz, 306 Pa. 427, 160 A. 125 (1932); Spear & Co. v. Altmyer, 124 Pa.Super. 9, 187 A. 309 (1936); Gooden v. Allan C. Hale, Inc., 116 Pa.Super. 335, 176 A. 855 (1935). But see Galvin v. Einwechter, 187 Pa.Super. 120, 144 A.2d 471 (1958); compare Maiden v. Philadelphia Transp. Co., 163 Pa.Super. 189, 60 A.2d 409 (1948), with Sommer v. Blacka, 153 Pa.Super. 643, 34 A.2d 830 (1943).
Of course, a driver need not continuously swivel his head. Ridley v. Boyer, 426 Pa. 28, 231 A.2d 307 (1967); Burish v. Digon, 416 Pa. 486, 206 A.2d 497 (1965). However, I believe that he must at least continue to attempt to look until he can see that his path is clear of danger. See Burish v. Digon, supra; Fowler v. Smith, 217 Pa.Super. 244, 269 A.2d 340 (1970). The evidence in this case conclusively proves that appellant did not continue looking as he proceeded into the intersection, even though he could not see that his route was safe. This is contributory negligence as a matter of law.
I would affirm the order of the lower court.